775 So.2d 1007 (2001)
Jose Ramon LOPEZ, Appellant,
v.
STATE of Florida, Appellee.
No. 3D00-971.
District Court of Appeal of Florida, Third District.
January 17, 2001.
Bennett H. Brummer, Public Defender and Shaundra L. Kellam, Assistant Public Defender, for appellant.
Robert A. Butterworth, Attorney General, and Meredith L. Balo, Assistant Attorney General, for appellee.
Before GREEN, FLETCHER, and RAMIREZ, JJ.
PER CURIAM.
Based upon evidence contained in the affidavit of an anonymous tip which was corroborated by complaints from "concerned residents" about drug dealing at the appellant's residence, and a one time trash pull which led to discovery of a considerable amount of drug paraphernalia *1008 and cocaine residue, we conclude that there was probable cause to support the issuance of warrant for a search of defendant's home. See State v. Mayes, 666 So.2d 165 (Fla. 2d DCA 1995).
Affirmed.